Exhibit 10.01
 
 SHARE PURCHASE AGREEMENT
 
THIS AGREEMENT dated the 15th day of August, 2013
 
AMONG:
 
K. JOEL BERRY  (are there any other shareholders?)
 
(the “Vendors”)
and
 
SUJA MINERALS CORP. a corporation duly incorporated under the laws of the State
of Nevada
 
(the "Purchaser")
 
and
 
GLOBAL ENERGY INNOVATIONS, INC., a corporation duly incorporated under the laws
of the State of Michigan.
 
(the "Corporation")
 
WHEREAS the Vendors are the owners of all the outstanding stares in the capital
of the Corporation;
 
AND WHEREAS the Vendors have agreed to sell and the Purchaser has agreed to
purchase One Hundred Percent (100%) of the issued and outstanding shares of the
Corporation (the “Purchased Shares”) on the terms and conditions set forth in
this Agreement;
 
AND WHEREAS the Corporation is a party to this Agreement for the purpose of,
among other things, giving certain representations and warranties regarding the
Corporation and its business and facilitating the completion of the transaction;
 
NOW THEREFORE in consideration of the premises and the mutual promises, and in
consideration of the representations, warranties and covenants contained in this
Agreement, the receipt and sufficiency of which is hereby acknowledged by the
parties, the parties hereto agree as follows:
 
DEFINITIONS
 
1.
The following terms and expressions shall have, for all purposes of this
Agreement, the meaning set out below:

 
 
a.
"Agreement" means this agreement and all amendments made to this Agreement by
further written agreement among the parties;

 
 
b.
"Assets" means those assets of the Corporation more particularly described in
Schedule "H", and include, without limitation all the equipment, inventory,
office furniture, work-in-progress, proprietary information, business machines
and Intellectual Property;

 
 
1

--------------------------------------------------------------------------------

 
 
 
c.
"Closing Date" means that mutually acceptable date which in any event shall not
be later than August 6, 2013;

 
 
d.
“Corporation” means Global Energy Innovations, Inc., a private corporation duly
incorporated pursuant to the laws of the State of Michigan.

 
 
e.
"Effective Date" means the Closing Date;

 
 
f.
"Environmental Law" means any applicable law relating to the environment or
occupational health and safety including those pertaining to: (i)  reporting,
licensing, permitting, investigating, remediating and cleaning up in connection
with any presence or release, or the threat of the same, of hazardous
substances; and (ii)  the generation, manufacture, processing, distribution,
use, reuse, treatment, storage, disposal, transport, labeling and handling of
hazardous substances;

 
 
g.
"Environmental Permits" means all licenses required to be obtained and
maintained by the Corporation under Environmental Laws in order to conduct its
business;

 
 
h.
"Equipment" means any machinery, equipment, vehicles or tools and any
accessories or appurtenances thereto;

 
 
i.
"Equipment Leases" means any lease in respect of the Equipment to which the
Corporation is a party or has any obligations;

 
 
j.
"Financial Statements" means the balance sheet, statements of income, retained
earnings and changes in the financial position of the Corporation for the period
ended December 31, 2012 and the notes to the Financial Statements;

 
 
k.
“Financing” means a private placement financing of the Purchaser through the
issuance of common shares.

 
 
l.
"Laws" shall mean:

 
 
i.
all constitutions, treaties, laws, statutes, codes, ordinances, orders, decrees,
rules, regulation, and municipal bylaws, whether domestic, foreign or
international;

 
 
ii.
all judgments, orders, writs, injunctions, decisions, rulings, decrees, and
awards of any governmental authority or body; and

 
 
iii.
all policies, practices, and guidelines or any governmental authority or body
which, although not actually having force of law, are considered by such
governmental authority or body as requiring compliance as if having the force of
law,

 
in each case binding or affecting the party referred to in the context in which
such word is used, and "Law" shall mean any one of them;
 
 
m.
"Material Adverse Change" means a loss of business reputation, the termination
of an officer or a marketing representative, a lawsuit or regulatory action
against the Corporation, or the customer termination of a service contract that
has not been completed by the Corporation, in any case where such event would
materially impede the transactions contemplated hereby or would have a material
adverse effect on the business or operation of the Corporation.

 
 
2

--------------------------------------------------------------------------------

 
 
 
n.
"Material Contracts" means the contracts, agreements and arrangements described
in Schedule "B" to this Agreement;

 
 
o.
"Patents" shall mean those patents registered in the name of  K Joel Berry set
out in Schedule "G";

 
 
p.
"Permitted Encumbrances" means:

 
 
i.
liens for taxes, assessments or governmental charges not yet due or delinquent
or the validity of which is being contested in good faith;

 
 
ii.
liens arising in connection with workers' compensation, unemployment insurance,
pension, employment or other social benefits laws or regulations, provided that
no amounts are due or delinquent thereunder;

 
 
iii.
undetermined or inchoate liens and charges incidental to construction or current
operations which relate to obligations not due or delinquent;

 
 
iv.
liens arising by operation of law such as builders' liens, carriers' liens,
materialness' liens and other liens of a similar nature which relate to
obligations not due or delinquent; and

 
 
v.
the provisions of the Equipment Leases and Material Contracts.

 
 
q.
"Purchased Shares" means the entire legal and beneficial right, title, estate,
and interest of the Vendors in and to 100 percent of the issued and outstanding
shares in the capital of the Corporation;

 
 
r.
"Purchase Price" has the meaning attributed to it in Section 3 hereof;

 
 
s.
"Purchaser" means SUJA MINERALS CORP.;

 
 
t.
"Person" shall include individuals, partnerships, associations, trusts, firms,
unincorporated organizations and corporations;

 
 
u.
"Schedules": this Agreement has the following schedules which are attached
hereto and form par of this Agreement:

 
 
i.
Schedule "A" – Shareholdings of the Corporation;

 
ii.
Schedule "B" – Material Contracts;

 
iii.
Schedule "C" – Employee Disclosure;

 
iv.
Schedule "D" – Equipment Leases

 
v.
Schedule "E" – Licences;

 
vi.
Schedule "F" – Banks and Financial Institutions; and

 
vii.
Schedule "G" – License of Patents

 
viii.
Schedule "H  - Assets

 
 
3

--------------------------------------------------------------------------------

 
 
 
v.
"Tax" or "Taxes" means any and all taxes, fees, levies, duties, tariffs,
assessments, reassessments or other chares of any kind imposed by any
governmental authority or taxing authority, together with all interest,
penalties, fines, losses, damages, liabilities, expenses, additions to tax or
additional amounts or costs with respect thereto, including taxes or other
charges on or in the nature of income, franchises, concessions, property,
capital, interest, capital gains, payroll, employment, social security, workers'
compensation; excise, withholding, ad valorem, stamp, transfer, value added,
goods and services; license registration or documentation fees, or customs
duties, tariffs, or similar charge;

 
 
w.
"Tax Return" means any report, return or filing with respect to Taxes;

 
 
x.
"Undisclosed Liabilities" means any monies owing by, or any liabilities of, the
Corporation to any Person which are not disclosed in the Financial Statements;

 
 
y.
"Vendors" mean collectively K. Joel Berry ;

 
 
z.
"Working Capital" means the amount by which current assets exceeds current
liabilities, all as determined in respect of the Corporation in accordance with
generally accepted accounting principles and in accordance with prior practice
for the Corporation.

 
The division of this Agreement into Articles and sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.  The terms "this Agreement"
and similar expressions refer to this Agreement and not to any particular
section or other portion of this Agreement and include any agreement
supplemental to this Agreement.  Unless something in the subject matter or
context is inconsistent with this Agreement, references in this Agreement to
sections are to sections of this Agreement.
 
In this Agreement words meaning the singular number only shall include the
plural and vice versa, words meaning the masculine gender shall include the
feminine and neuter genders and vice versa.
 
TERMS AND CONDITIONS OF PURCHASE
 
2.
The Vendors agree to sell, assign, convey, and transfer the Purchased Shares to
the Purchaser, and the Purchaser agrees to purchase the Purchased Shares from
the Vendors on a pro rata basis for the Purchase Price, on the Closing Date, on
the terms and conditions set out in this Agreement.  The Purchased Shares are
held by the Vendors as set out in Schedule "A".

 
3.
Subject to any adjustment as specifically provided herein, the Purchase Price
shall be paid as follows:

 
 
a.
Two Hundred and Fifty Thousand Dollars in cash payable on or before the Closing
Date; and

 
 
b.
Delivery to the Vendors of 15 million shares of the common stock of Suja
Minerals Corp.; and

 
 
c.
Delivery to the Vendors of 2,500 Convertible, Non-Dilutable, Voting Super
Preferred Shares of the Purchaser (the “Preferred Shares”). The Preferred Shares
are convertible at any time into 25% of the total diluted issued shares of the
common stock of the Purchaser, or, each of the Preferred Shares has a conversion
rate of .01 per cent of the total issued shares of the common stock of the
Purchaser at the time of conversion. Furthermore, the Preferred Shares shall at
all times prior to their total conversion have voting rights equal to 50.00 % of
the total issued and outstanding shares of the Purchaser.

 
 
4

--------------------------------------------------------------------------------

 
 
 
d.
Purchaser agrees that Vendor shall receive an annual royalty on all product
sales for a period of ten years (10) as follows:

 
 
i)
2.5% on sales to $100 million USD per year;

 
 
ii)
1.5% on sales in excess of $100 million USD per year

 
4.
The Corporation will provide Purchaser with a balance sheet for the Corporation
as at the Closing Date (the "Closing Balance Sheet").  The Closing Balance Sheet
will be prepared on a basis consistent with the respective balance sheets
contained in the Financial Statements and in accordance with generally accepted
accounting principles.  The Purchaser shall be entitled to review the
preparation of the Closing Balance Sheet and the Purchaser and its accountant
shall be entitled to have access to and to receive copies of the working papers
for the Closing Balance Sheet prior to its issuance.

 
5.
In the event of a Material Adverse Change in the financial condition of the
Corporation, the Purchaser shall have the option to rescind this Agreement and
not complete the purchase, in which event the Vendors and the Purchaser will be
released from all obligations hereunder.

 
6.
Subject to the fulfillment of all the terms and conditions hereof, including
approval of regulatory authorities, the legal and beneficial title to the
Purchased Shares shall transfer and vest in the Purchaser effective as of the
Closing Date.

 
MANAGEMENT OF THE CORPORATION
 
7)
The Purchaser agrees that the operations of the Corporation will continue to be
managed on a permanent full time basis for a minimum of 5 years by K. Joel Berry
(Vendor) according to an employment compensation package to be approved by the
Board of Directors of the Purchaser.

 
8)
The Vendors will appoint the directors to the Board of Directors of the
Purchaser, for as long as he is under an employment contract.

 
REPRESENTATIONS AND WARRANTIES OF THE VENDORS
 
9)
Each Vendor severally represents and warrants to the Purchaser with respect only
to such Vendor and acknowledges that the Purchaser is relying upon the following
representations and warranties:

 
 
a.
such Vendor has full power and authority to execute, deliver and perform his or
her respective obligations under this Agreement, and this Agreement constitutes
a valid and legally binding obligation of such Vendor, enforceable in accordance
with its terms, subject to bankruptcy, insolvency, preference, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and the
discretion of the courts with respect to equitable or discretionary remedies and
defenses;

 
 
5

--------------------------------------------------------------------------------

 
 
 
b.
such Vendor does not need to give any notice to, make any filing with, or obtain
any authorization, consent or approval of any government or governmental agency
in order to consummate the transaction contemplated by this Agreement;

 
 
c.
such Vendor is the only legal and beneficial owner of the Purchased Shares set
opposite his or her name in Schedule “A” and the Purchased Shares now, and at
the Closing Date will, constitute 100% all of the issued and outstanding shares
in the capital of the Corporation;

 
 
d.
the Purchased Shares owned by such Vendor are free and clear of all security
interests, encumbrances, charges, and other third party rights and interests of
every nature and kind including, without limiting the generality of the
foregoing, any existing or contingent statutory rights, obligations, liabilities
or transfer impediments;

 
 
e.
there are no outstanding warrants, options, or other rights to acquire the
Purchased Shares owned by such Vendor or any portion of the Purchased Shares
owned by such Vendor, and without limiting the generality of the foregoing, no
person has any option or right (whether at law, preemptive, contractual,
equitable or otherwise) capable of becoming an agreement to purchase from such
Vendor all or any portion of the Purchased Shares;

 
 
f.
the execution and delivery of this Agreement, the consummation of the
transactions contemplated by this Agreement and the fulfillment of and
compliance with the terms and provisions of this Agreement do not and will not:

 
 
i.
conflict with, result in a breach of, constitute a default under or accelerate
or permit the acceleration of the performance required by any agreement,
instrument, lease, license, permit or authority to which such Vendor is a party
or is subject or by which such Vendor is bound,

 
 
ii.
result in the creation of any lien, charge or encumbrance or other right in
favour of a third party against the Purchased Shares owned by such,

 
 
iii.
give to others any material interest or right, including rights of purchase,
termination, cancellation or acceleration with respect to the Purchased Shares
owned by such Vendor, or

 
 
iv.
violate any provision of any law, statute or regulation or any judicial,
administrative or governmental order, award, judgment, ruling or decree binding
on or applicable to such Vendor, the Purchased Shares owned by such Vendor, or
the rights or interests of such Vendor in the Purchased Shares owned by him or
her;

 
 
g.
there is not, and will not be, as of the Closing Date, any judicial,
administrative or governmental action, claim, proceeding, suit or investigation
in progress or pending or threatened which may materially affect the value of
the Purchased Shares owned by such Vendor or which may affect the ability of
such Vendor to consummate the transactions contemplated by this Agreement;

 
 
h.
there are no charges, judgments, orders, writs, decrees or injunctions in
existence, contemplated or threatened, against or in respect of the Purchased
Shares of such Vendor, or which may affect the ability of such Vendor to
consummate the transactions contemplated by this Agreement;

 
 
6

--------------------------------------------------------------------------------

 
 
 
i.
such Vendor has done no act or thing, nor has he or she omitted to do any act or
thing by which the title to, or right or interest of, such Vendor in the
Purchased Shares owned by him or her may be cancelled, terminated or in any way
diminished;

 
 
j.
except for any required consent of the board of directors of the Corporation and
any corporate resolutions, such Vendor is not obligated to obtain the consent of
any person or to provide notice to any person with respect to the transactions
contemplated by this Agreement, nor do the transactions contemplated by this
Agreement give rise to any rights of first refusal or preemptive, preferential
or similar rights of purchase or violate any provision of a shareholder
agreement of the Corporation; and

 
10)
Each Vendor severally represents and warrants to the Purchaser and acknowledges
that the Purchaser is relying upon the following representations and warranties
regarding the Corporation:

 
 
k.
the Corporation is a duly incorporated valid and subsisting corporation under
the laws of the State of Michigan, is duly authorized to conduct its business
under the laws of each jurisdiction where it carries on business, and the
Corporation has full corporate power and authority to own and operate its assets
and to carry on the business in which it is engaged;

 
 
l.
the Corporation has the full right, power and corporate authority to enter into
this Agreement with the Purchaser and the Vendors and to consummate the
transaction contemplated by this Agreement;

 
 
m.
this Agreement has been properly authorized, executed and delivered by the
Corporation and constitutes a legal, valid and legally binding obligation of
such Corporation, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, preference, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and the discretion of the courts with
respect to equitable or discretionary remedies and defenses;

 
 
n.
the issued share capital of the Corporation consists of 100 Common Voting
shares.  All of the Purchased Shares are validly issued, fully paid and non
assessable.  Except for the Purchased Shares, no person has any agreement or
option, or any right capable of becoming an agreement or option, for the
purchase or issuance of any unissued shares of any of the Corporation or of any
other securities of any of the Corporation convertible into shares;

 
 
o.
the Corporation is the legal and beneficial owner of all of its assets, free and
clear of all encumbrances whatsoever other than Permitted Encumbrances.  No
person has, or has any right capable of becoming, any agreement, option,
understanding or commitment for the purchase or other acquisition of the
Purchased Shares or any of the assets of the Corporation, other than pursuant to
purchase orders accepted by the Corporation in the ordinary course of its
business, other than the Building Purchase;

 
 
p.
such Vendor is not aware of any material defects in the Corporation’s title or
claim to, or interest in, its assets, business or undertaking;

 
 
7

--------------------------------------------------------------------------------

 
 
 
q.
neither the entering into of this Agreement by the Corporation, nor the entering
into of any agreement or other instrument contemplated hereby nor the completion
of the transactions herein contemplated nor the performance by the Vendors of
their obligations hereunder will:



 
i.
conflict with, or result in the breach of or default under, or cause the
acceleration of any obligations of the Corporation under, any of the terms and
provisions of:  (a) any applicable Laws, (b) the constating documents of the
Corporation or any resolution of its directors or shareholders; or (c) any
contract or agreement to which the Corporation is a party or by which it is
bound, or any license held by the Corporation which is necessary for the conduct
of its business;

 
 
ii.
relieve any other party to any Material Contract or any Equipment Lease of that
party's obligations hereunder or enable it to terminate its obligations
hereunder; or

 
 
iii.
result in the creation of any lien or encumbrance on any of the assets of the
Corporation;

 
 
r.
no regulatory approval or registration or filing with, notice to, or waiver
from, any governmental authority is required to be obtained or made by the
Vendors or the Corporation in connection with the execution, delivery and
performance by the Vendors of their obligations under this Agreement;

 
 
s.
there are no actions, suits proceedings, or investigations pending or, to the
best of such Vendor’s knowledge threatened or contemplated against the
Corporation at law or in equity, before any federal, provincial, municipal or
other governmental department, commission, board, agency, domestic or
foreign.  The Corporation is not subject to any outstanding judgments or subject
to or in default with respect to any order, writ, injunction or decree of any
court or federal, provincial, municipal or other governmental department,
commission, board, agency, domestic or foreign;

 
11)
The Vendors severally represent and warrant to the Purchaser that:

 
 
t.
Schedule "C" contains, as at the date hereof, the names and titles or positions
of the managers and employees. Schedule "C" also contains a list of all other
persons receiving, as at the date hereof, compensation for work or services
provided to the Corporation who are not employees and particulars of their terms
of engagement.

 
 
u.
the Corporation is in compliance with all applicable employment legislation in
the State of Michigan.  There are no outstanding wages, compensation or benefits
owing to employees, other than in the ordinary course of business.  All material
levies, assessments and penalties made against the Corporation under any
employment legislation have been paid in full.  To such Vendors’ knowledge,
there is no complaint, claim, proceeding or unfair labor practice charge or
similar complaint under any employment legislation against the Corporation
pending or threatened before any governmental authority;

 
 
v.
The Corporation does not hold pension plans, deferred compensation plans,
retirement income plans, stock option or stock purchase plans, profit sharing
plans, bonus plans or policies, employee group insurance plans, hospitalization
plans, disability plans and other employee benefit plans, programs, policies and
practices, formal or informal, with respect to its employees;

 
 
8

--------------------------------------------------------------------------------

 
 
 
w.
the Corporation is not subject to any agreement with any labor union or employee
association and has not made any commitment to or conducted negotiations with
any labor union or employee association with respect to any future agreement
and, to the knowledge of such Vendor, there are no current attempts to organize,
certify or establish any labor union or employee association, in relation to any
of the employees of the Corporation;

 
 
x.
there is no employee who cannot be dismissed on reasonable notice.  To the
knowledge of such Vendor, no claim is outstanding or has been threatened against
the Corporation by any current or former employee for damages respecting
wrongful dismissal or pursuant to any Employee Benefit Plan;

 
 
y.
the Equipment Leases listed or identified on Schedule "D" are the only leases of
personal property to which the Corporation is a party or under which the
Corporation has rights.  All of the Equipment Leases are in full force and
effect and no material default exists on the part of the Corporation or, to the
knowledge of such Vendor, on the part of any of the other parties thereto.  All
payments due under the Equipment Leases have been duly and punctually paid and
all material obligations to be discharged or performed under the Equipment
Leases have been fully discharged and performed in accordance with the terms of
the Equipment Leases;

 
 
z.
since December 31, 2012 there has been no material change in the condition or
value of the tangible assets of the Corporation and the tangible assets used in
the business of the Corporation are in good operating condition and in a state
of good repair and maintenance, reasonable wear and tear excepted;

 
 
aa.
the Corporation is not a party to or bound by or subject to any agreement,
contract or commitment, written or oral, of any nature or kind relating to the
business of the Corporation that to such Vendor’s knowledge may result in any
liabilities, except for:

 
 
i.
the Equipment Leases;

 
 
ii.
agreements and arrangements with respect to the employees of the Corporation;

 
 
iii.
the Permitted Encumbrances;

 
 
iv.
the Material Contracts; and

 
 
v.
quotes for goods or services of the Corporation, not yet accepted by the
recipient of the quote;

 
 
vi.
the Material Contracts are all in good standing and in full force and effect
with no amendments except as disclosed on Schedule "B".  The copies of all
Material Contracts, including any amendments thereto or extensions thereof, made
available to the Purchaser for inspection are true and complete copies of the
originals and all of the Material Contracts and such amendments and extensions
are valid and binding obligations of the parties thereto enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally and rules of equity.  The Corporation has complied in all material
respects with all terms of the Material Contracts, has paid all amounts due
hereunder, has not waived any rights hereunder which could reasonably be
expected to have a material adverse effect on the Corporation, and no material
default or breach exists in respect thereof on the part of any of the parties
thereto and no event has occurred which, after the giving of notice or the lapse
of time or both, would constitute such a material default or breach.  All
amounts, if any, currently payable to the Corporation under the Material
Contracts are due and owing and to the knowledge such Vendor, the Corporation
has not received any notice whereby the counterparty to a Material Contract has
purported to exercise any right of setoff.  Schedule "B" also sets forth all
material quotations, orders or tenders for contracts submitted by the
Corporation which remain open for acceptance and which, upon acceptance, would
constitute a binding agreement;

 
 
9

--------------------------------------------------------------------------------

 
 
 
vii.
as of the date hereof the Corporation has not received a notice or claim for
warranties, repairs or maintenance which remains outstanding, nor is the
Corporation required to provide any performance bonds or other financial
security arrangements in connection with any transactions with any of its
customers or suppliers which have not, as at the date hereof, not been supplied;

 
 
viii.
the accounts receivable of the Corporation have arisen in the ordinary course of
business, are bona fide and to the knowledge of such Vendor good, valid,
enforceable and collectible as at the date hereof without any setoff or
counterclaim;

 
 
ix.
Schedule "E" lists and describes all licenses (the "Licenses") held by the
Corporation which are required to be obtained by a governmental authority in
order for the Corporation to conduct its business.  All Licenses are valid and
subsisting and in good standing and there is no material default hereunder.  To
such Vendor’s knowledge, the Corporation has conducted and is conducting its
business in compliance in all material respects with all applicable laws, rules
and regulations.  To such Vendor’s knowledge, the Corporation has not received
any notice, written or oral, asserting noncompliance in any material respect
with applicable federal, provincial or local laws, rules or regulations or any
agency thereof having jurisdiction over the Corporation.  To such Vendor’s
knowledge, there are no pending or threatened, administrative, judicial,
investigative, inspection or other proceedings by any governmental authority
involving the Corporation;

 
 
bb.
to such Vendor’s knowledge, the Corporation has not received:

 
 
i.
any orders or directives from any governmental regulatory body which relate to
environmental liabilities and which require any work, repairs, construction or
capital expenditures to be completed or incurred by the Corporation where such
order or directives have not been complied with in all material respects;

 
 
ii.
written notice of any environmental liabilities which require any work or
repairs, construction or capital expenditures to be completed or incurred by the
Corporation which have not been complied with in all material respects;

 
 
10

--------------------------------------------------------------------------------

 
 
 
iii.
the Corporation carries on its business and operates and maintains the
properties and assets used in its business in compliance with all Environmental
Laws and, to the knowledge of such Vendor, there are no facts that could give
rise to a notice of noncompliance by the Corporation with respect to any
Environmental Law that would have a material adverse effect on the Corporation;

 
 
iv.
the Corporation has all Environmental Permits required to be held by it to
operate its business and to own, use and operate the properties and assets used
in its business.  Each such Environmental Permit is valid, subsisting and in
good standing, and there is no material default or breach of any such
Environmental Permit and to such Vendor’s knowledge no proceeding is pending or
threatened and no grounds exist to revoke or amend any such Environmental
Permit;

 
 
cc.
to such Vendor’s knowledge, the conduct of the Corporation's business does not
conflict with, infringe upon or violate and is not alleged by any person to
conflict with, infringe upon or violate the intellectual property rights of any
other person;

 
 
dd.
the Financial Statements of the Corporation:

 
 
i.
are in accordance with the books and accounts of the Corporation;

 
 
ii.
present fairly and accurately the financial position of the Corporation in
accordance with US GAAP;

 
 
iii.
have been prepared in accordance with generally accepted accounting principles
consistently applied; and

 
 
iv.
present fairly all of the assets and liabilities of the Corporation, including,
without limitation, all contingent liabilities of the Corporation;

 
 
ee.
since December 31, 2012 the Corporation has not:

 
 
i.
had any Material Adverse Change in the business operations, properties, assets
or conditions financial or otherwise from that shown in the Financial
Statements;

 
 
ii.
paid any dividend or bonus or otherwise made any distribution of any kind or
nature whatsoever to any of its shareholders as such or taken any corporate
proceedings for such purpose;

 
 
iii.
redeemed, purchased or otherwise retired any of its shares or otherwise reduced
its stated capital;

 
 
iv.
subjected any of its assets, or permitted any of its assets to be subjected, to
any mortgage, charge, encumbrance or right in favor of any person;

 
 
v.
acquired, sold, leased or otherwise disposed of or transferred any assets other
than in the ordinary and customary course of business other than the Building
Purchase;

 
 
11

--------------------------------------------------------------------------------

 
 
 
vi.
entered into or become bound by any contract, agreement, transaction or
arrangement, written or oral, that was not in the ordinary and customary course
of its business;

 
 
vii.
modified, amended or terminated any contract, agreement, transaction or
arrangement to which it is or was a party, or waived, relaxed or released any
right which it has or had, other than in the ordinary and customary course of
its business;

 
 
viii.
incurred any debt, liability or obligation for borrowed money, or incurred any
other debt, liability or obligation except in the ordinary and customary course
of its business;

 
 
ix.
issued, sold or become liable on any share or debt obligation;

 
 
x.
issued any other forms of shares;

 
 
xi.
agreed or offered to do any of the things described in this subsection;

 
 
ff.
between the date of this Agreement and the Closing Date, the Corporation will
not do any of the things described in subsection  12 (l) (ii) to (xi)without the
prior written consent of the Purchaser;

 
 
gg.
except as set forth in the Financial Statements the Corporation has not executed
any instruments, entered into any agreements or arrangements pursuant to which
the Corporation has borrowed any money, incurred or guaranteed any indebtedness
or established a line of credit which represents a liability of the Corporation;

 
 
hh.
the Corporation is not liable to the Workers' Compensation Board or any other
agency, board or department for any amounts other than those amounts accrued and
payable in the ordinary course of business operations;

 
 
ii.
the Corporation is not a party to any agreement or commitment to acquire any
subsidiary business, operation or assets;

 
 
jj.
Schedule "F" sets forth an accurate and complete list of the names and locations
of banks, trust companies, and other financial institutions at which the
Corporation maintains accounts of any nature or safe deposit boxes, and the
names of all persons or entities currently authorized to make withdrawals
therefore or have access thereto;

 
 
kk.
the Corporation has not guaranteed the obligations of any other person
(including any corporation);

 
 
ll.
Schedule "G" sets forth an accurate and complete list of all Patents licensed to
the  Corporation, which areowned solely by Dr. K Joel Berry. no person holds a
general or special power of attorney from any of the Corporation or over any
financial or real asset of the Corporation;

 
 
mm.
the Corporation is in good standing with all applicable taxing authorities and:

 
 
12

--------------------------------------------------------------------------------

 
 
 
i.
has duly and timely filed all tax returns, including without limitation returns
for goods and services taxes, required to be filed by it, has made and remitted
as required or desirable deductions or withholdings at source and has collected
and paid in full all taxes, duties, levies, assessments, reassessments,
penalties, interest and fines which are collectable, due and payable by it;

 
 
ii.
all tax returns filed by the Corporation accurately reflect, and do not in any
respect understate, the taxable income or the liability for taxes (including
goods and services tax) for the Corporation in the relevant tax year or calendar
year;

 
 
iii.
there are no actions, suits, proceedings, investigations or claims pending or
threatened against the Corporation in respect of taxes, governmental charges or
assessments, nor are any matters under discussion with any governmental
authority relating to taxes, governmental charges or assessments, and there are
no agreements, waivers or other arrangements providing for an extension of time
with respect to the filing of any tax return;

 
 
iv.
the Corporation has withheld from each payment made to any of its present and
former officers, directors and employees the amount of all taxes and other
deductions required to be withheld therefrom and has paid the same to the proper
tax or other receiving officers within the time periods required under any
applicable legislation;

 
 
nn.
all the acts of the directors, officers and shareholders of the Corporation have
been duly authorized by all necessary corporate proceedings, and the Corporation
is not in contravention of any law, statute, rule, regulation, order, award,
judgment, ruling or decree.

 
12)
The representations and warranties of the Vendors contained in sections 10, 11
and 12 are for the benefit of the Purchaser, and the Vendors acknowledge and
confirm that the Purchaser is relying upon such representations and
warranties.  The Vendors shall give the Purchaser notice of any facts which may
give rise to a claim under sections 10, 11 and 12 with reasonable diligence
after such facts come to the attention of the Vendors.

 
13)
The representations and warranties contained in sections 10, 11 and 12 shall be
true and correct on the Closing Date as if made on the Closing Date and shall
survive the Closing Date and remain in full force and effect for the benefit of
the Purchaser for a period of one year after the Closing Date.

 
14)
The representations and warranties contained in sections 10, 11 and 12 shall be
deemed to apply to and be contained in all conveyances, assignments, transfers
and other documents delivered by the Vendors in connection with the transactions
contemplated by this Agreement.

 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
15)
The Purchaser represents and warrants to the Vendors and the Corporation and
acknowledges that the Vendors and the Corporation are relying upon the following
representations and warranties:

 
 
rr)
the Purchaser is a duly incorporated, valid and subsisting corporation under the
laws of the State of Nevada and has the requisite corporate power and authority
to own its assets and to conduct its business as it is now being conducted and
it is also duly qualified to carry on business in each jurisdiction in which the
nature of its business makes such qualification necessary;

 
 
13

--------------------------------------------------------------------------------

 
 
 
ss)
there are no material actions, suits, proceedings, investigations or outstanding
claims or demands, whether or not purportedly on behalf of the Purchaser
instituted, pending, or, to the knowledge of the Purchaser threatened against or
affecting the Purchaser at law or in equity or before or by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or before any arbitrator, nor is there any judgment, order, decree or
award of any court or other governmental authority having jurisdiction,
obtained, pending or, to the knowledge of the Purchaser threatened, against the
Purchaser which would prevent or materially hinder the consummation of the
transactions contemplated by this agreement;

 
 
tt)
the Purchaser has full right, power and authority to enter into this Agreement
with the Vendor and to consummate the transaction contemplated by this
Agreement;

 
 
uu)
this Agreement has been properly authorized, executed and delivered by the
Purchaser and constitutes a legal, valid and binding agreement of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to the
applicable laws of bankruptcy, insolvency, laws that generally affect creditors
rights;

 
 
vv)
the Vendors certificated common stock shareholders will hold an initial minimum
of 5% of the total issued and outstanding shares of the Purchaser. Upon issuance
of additional shares by the Purchaser, each certificated common stock
shareholders will be issued additional shares. equal to a pro-rata percentage of
the additional shares issued by the Purchaser. Effectively making the
certificated shares, issued in the name of Dr. Joel Berry and original seed
investors, non-dilutable. Should the certificates be sold transferred, deposited
in DTC, or encumbered this provision shall cease to be in effect with said
shares of stock.

 
 
ww)
all issuances of stock of the Purchaser must be approved by the Board of
Directors of the Purchaser.

 
 
oo.
it is guaranteed that there are no outstanding warrants, options,  convertibles,
convertible notes, or debentures, or other rights to acquire shares of the
company.

 
 
pp.
the Purchased Shares owned by such Vendor or any portion of the Purchased Shares
owned by such Vendor, and without limiting the generality of the foregoing, no
person has any option or right (whether at law, preemptive, contractual,
equitable or otherwise) capable of becoming an agreement to purchase from such
Vendor all or any portion of the Purchased Shares;

 
16)
The representations and warranties of the Purchaser contained in section 16 are
for the benefit of the Vendors and the Corporation, and the Purchaser
acknowledges and confirms that the Vendors and the Corporation are relying upon
such representations and warranties.  The Purchaser shall give the Vendors and
the Corporation written notice of any facts which may give rise to a claim under
section 16 with reasonable diligence after such facts come to the Purchaser's
attention.

 
18)
The representations and warranties contained in section 16 shall be true and
correct on the Closing Date and shall survive the Closing Date and remain in
full force and effect for the benefit of the Vendors for a period of 10 year
after the Closing Date.

 
 
14

--------------------------------------------------------------------------------

 
 
COVENANTS OF THE VENDORS
 
19)
Each Vendor severally agrees to indemnify the Purchaser against:

 
 
vv)
any and all claims, actions, causes of action, liabilities, losses, damages,
costs, charges, expenses, legal fees and disbursements (on a solicitor and his
own client basis), fines and penalties which the Purchaser may suffer, incur, or
be liable for, directly, or indirectly, in consequence of a breach of any of the
representations and warranties of such Vendor contained in Sections 10, 11 and
12;

 
 
ww)
any claims, liabilities, and actions, causes of action, liabilities, losses,
damages, costs, charges, expenses, legal fees and disbursements (on a solicitor
and his own client basis), fines, or penalties arising from actions of such
Vendor at any time prior to the Closing Date and which are imposed upon the
Purchaser under or by virtue of the laws of any jurisdiction.



 
xx)
Indemnification procedure: If any matter or thing shall be claimed against any
person in respect of which indemnity is provided herein, such person (the
indemnified party) will notify in writing the person who provided the indemnity
(the indemnifying party) of the nature of the claim.  Further the indemnified
party shall give prompt written notice to the indemnifying party of any written
or oral notice or inquiry, notice of assessment, or notice of reassessment
received from a taxing authority and relating to a matter that may give rise to
a claim for indemnity under this clause;



 
yy)
The amount of any indemnification due for tax claims pursuant to this section
shall be net of the present value of any tax benefits resulting from the
reassessment and any such claim for indemnity, and include the amount necessary
to hold the indemnified party harmless after tax.;

 
20)
The indemnities contained in section 19 shall survive the Closing Date and
remain in full force   and effect after the Closing Date for a period of one
year.

 
21)
All charges, fees, commission, expenses or other remuneration payable to
licensed brokers, agents or other intermediaries who acted for the Vendor in
connection with the transactions contemplated by this Agreement shall be for the
sole account of and be paid by such Vendor.

 
22)
On or before the Closing Date, the Vendors shall deliver the following to the
Purchaser:

 
 
zz)
share certificates of the Corporation registered in the names of the Vendors and
representing the Purchased Shares, duly signed off in blank on the reverse side
of the share certificates by the Vendors as of the Closing Date;

 
 
aaa)
certified resolution of directors of the Corporation approving the transfer of
the Purchased Shares to the Purchaser by the Vendors, duly executed by an
authorized officer of the Corporation as of the Closing Date;

 
 
bbb)
if requested by the Purchaser, duly executed resignations and releases from each
of the Vendors in their capacity as directors, officers and shareholders of the
Corporation;

 
 
15

--------------------------------------------------------------------------------

 
 
 
ccc)
such further and other documents or resolutions as may be necessary or desirable
to duly transfer the Purchased Shares to the Purchaser in accordance with the
intent of this Agreement.

 
23)
The Vendors shall from time to time after Closing Date, at the request of the
Purchaser but without further consideration, execute and deliver all such
further and additional instruments, notices, releases, and documents and do and
perform all such further acts and things as may be necessary or desirable to
fully carry out the intent of this Agreement.

 
COVENANTS OF THE CORPORATION
 
24)
The planning, decision making and control in the Corporation will continue in a
manner consistent with past practice, until the Closing Date.  Except in the
ordinary course of business, the Corporation will not make any commitment or
expenditure, or dispose of any material assets.

 
COVENANTS OF THE PURCHASER
 
25)
The Purchaser agrees to indemnify the Vendors against:

 
 
ddd)
any and all claims, actions, causes of action, liabilities, losses, damages,
costs, charges, expenses, legal fees and disbursements, fines and penalties
which the Vendors may suffer, incur, or be liable for, directly, or indirectly,
in consequence of a breach of any of the representations and warranties of the
Purchaser contained in section 16; and

 
 
eee)
any and all claims, actions, causes of action, liabilities, losses, damages,
costs, charges, expenses, legal fees and disbursements, fines and penalties,
arising from actions of the Purchaser at any time subsequent to the Closing Date
and which are imposed upon the Vendors under or by virtue of the laws of any
jurisdiction.

 
 
fff)
Indemnification procedure: If any matter or thing shall be claimed against any
person in respect of which indemnity is provided herein, such person (the
indemnified party) will notify in writing the person who provided the indemnity
(the indemnifying party) of the nature of the claim.  Further the indemnified
party shall give prompt written notice to the indemnifying party of any written
or oral notice or inquiry, notice of assessment, or notice of reassessment
received from a taxing authority and relating to a matter that may give rise to
a claim for indemnity under this clause.

 
 
ggg)
The amount of any indemnification due for tax claims pursuant to this section
shall be net of the present value of any tax benefits resulting from the
reassessment and any such claim for indemnity, and include the amount necessary
to hold the indemnified party harmless after tax.

 
26)
The indemnities contained in section 25 survive the Closing Date and remain in
full force and effect after the Closing Date for a period of one year.

 
27)
All charges, fees, commission, expenses or other remuneration payable to
licensed brokers, agents or other intermediaries who acted for the Purchaser in
connection with the transactions contemplated by this Agreement shall be for the
sole account of and be paid by the Purchaser.

 
28)
On or before the Closing Date, the Purchaser shall deliver the following to the
Vendors:

 
 
16

--------------------------------------------------------------------------------

 
 
 
hhh)
a certified copy of the resolutions of the directors of the Purchaser
authorizing the transactions contemplated by this Agreement duly executed by an
authorized officer of the Purchaser;

 
 
iii)
releases of the Vendors in their capacity as directors, officers or shareholders
of the Corporation, as the case may be;

 
 
jjj)
receipts for the share certificates representing the Purchased Shares.

 
 
kkk)
The Purchaser shall from time to time after Closing Date, at the request of the
Vendors but without further consideration, execute and deliver all such further
and additional instruments, notices, releases and documents and do and perform
all such further acts and things as may be necessary or desirable to fully carry
out the intention of this Agreement.

 
CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER
 
29)
The obligations of the Purchaser to complete the transactions contemplated by
this Agreement and the obligations of the Purchaser under this Agreement shall
be subject to the fulfillment on or before Closing Date of the following
conditions:

 
 
lll)
each of the representations, warranties and covenants of the Vendors shall be
true and correct as at the Closing Date;

 
 
mmm)
the Purchaser, acting reasonably, shall have completed to its satisfaction all
necessary due diligence including without limitation reviewing the Financial
Statements;

 
 
nnn)
no Material Adverse Change shall have occurred in the business of the
Corporation;

 
 
ooo)
the Purchaser shall have obtained all necessary approvals to complete any
Qualifying Transaction undertaken by the Purchaser as part of a series of
transactions to obtain the Financing;

 
 
ppp)
all documents, instruments and assurances required to be delivered to the
Purchaser by the Vendors pursuant to Section 22 shall have been delivered on or
prior to Closing Date; and

 
 
qqq)
the minute book of the Corporation shall be current in every material respect
and shall have been delivered to the Purchaser; and

 
30)
The conditions set out in section 30 have been inserted for the benefit of the
Purchaser.  If any of the conditions set out in section 30 shall not have been
fulfilled on or prior to Closing Date, the Purchaser may rescind this Agreement
by notice to the Vendors and in such event the Purchaser shall be released from
all of its obligations under this Agreement.  The Purchaser may waive or relax
compliance with any of the conditions to the obligations of the Purchaser under
this Agreement without prejudice to its right of rescission in the event of
nonfulfillment of the same condition at a later time or in the event of
nonfulfillment of any other condition or conditions, provided that any such
waiver or relaxation shall be binding upon the Purchaser only if made in
writing.

 
 
17

--------------------------------------------------------------------------------

 
 
CONDITIONS TO THE OBLIGATIONS OF THE VENDORS
 
31)
The obligations of the Vendors to complete the transactions contemplated by this
Agreement and the obligations of the Vendors under this Agreement shall be
subject to the fulfillment on or before Closing Date of the following
conditions:

 
 
rrr)
each of the representations, warranties and covenants of the Purchaser shall be
true and correct as at the Closing Date;

 
 
sss)
all bank drafts, documents, instruments and assurances required to be delivered
to the Vendors by the Purchaser pursuant to section 29 shall have been delivered
on or prior to Closing Date;

 
32)
The conditions set out in section 32 have been inserted for the benefit of the
Vendors.  If any of the conditions set out in section 32 shall not have been
fulfilled on or prior to Closing Date, the Vendors may rescind this Agreement by
notice to the Purchaser and in such event the Vendors shall be released from all
of their obligations under this Agreement.  The Vendors may waive or relax
compliance with any of the conditions to the obligations of the Vendors under
this Agreement without prejudice to their right of rescission in the event of no
fulfillment of the same condition at a later time or in the event of no
fulfillment of any other condition or conditions, provided that any such waiver
or relaxation shall be binding upon the Vendors only if made in writing.

 
CONFIDENTIALITY, NONCOMPETITION, NON-SOLICITATION AND PRIVACY
 
33)
The Vendors acknowledge that they are privy to certain information, technology
and other proprietary and customer documentation of the Corporation (the
"Confidential Information").  Such Confidential Information is valuable,
confidential and proprietary information belonging to the Corporation which
includes, without limitation, the following:

 
 
uuu)
all technical, scientific, economic and business information including, without
limitation, all computer programs, maps, specifications, pricing strategies,
sales analysis reports, designs, processes, procedures, customer information,
reports, patents, improvements, discoveries and inventions, or parts or portions
thereof which are conceived, originated or prepared by the Corporation or any
person or firm associated or affiliated with it and their respective employees,
officers, agents or representatives;

 
 
vvv)
any proprietary or Confidential Information disclosed to the Corporation by
others to which the Vendors have access during the course of their work for the
Corporation;

 
 
www)
all financial records of the Corporation or any of its associated or affiliated
companies;

 
 
xxx)
marketing contacts, mailing lists, client and supplier information and other
data used internally by the Corporation to identify clients and potential
clients for business purposes;

 
 
yyy)
any hardware or computer software specifications developed by the Corporation's
employees and contractors;

 
 
zzz)
any system, utility, code or application computer programming existing on paper,
magnetic tape, disk, CD, DVD or any other electronic or digital storage material
or device; and

 
 
18

--------------------------------------------------------------------------------

 
 
 
aaaa)
all technology, works, designs, audio, visual, literary, dramatic or other works
and integrated circuit topographies.

 
34)
The Vendors agree not to disclose, directly or indirectly, to any other person,
firm, corporation or entity nor use at any time any Confidential Information
disclosed to or acquired by the Vendors.  The Vendors shall have no obligation
with respect to such Confidential Information which:

 
 
bbbb) 
is already publicly known;

 
 
cccc)
is or becomes publicly known through no wrongful act of the Vendors; or

 
 
dddd) 
is approved for release by an officer of the Corporation.

 
35)
The Vendors shall be prohibited from, either directly or indirectly, whether
alone or in conjunction with any other person, firm, corporation or entity
whether as a principal, agent, partner, employee, contractor or shareholder or
any other manner whatsoever, carry on, advertise or be engaged in or be
connected with or interested in or advise, lend money to, guarantee the debts or
obligations of or permit his or her name to be used or employed by any person,
firm, corporation or entity who carries on a business which is the same or
substantially similar to or which directly competes with the business actually
conducted by the Corporation or any party thereof or contemplated to be
conducted by the Corporation for a period of two (2) years following the date on
which Vendors cease to be shareholders of the Corporation.



36)
The Vendors further agree that they shall not solicit the business, employment
or engagement of any  of the Corporation's customers and clients which the
Vendors or the Corporation formerly dealt with, serviced or called upon, nor
solicit or induce any employee or independent sales representative of the
Corporation to sever or abandon such employment or representation with the
Corporation, without prior written consent of the Corporation for a period of
two (2) years following the Closing Date.



 
37)
The Purchaser hereby indemnifies the Vendors and the Corporation for any claims
that may be brought against or suffered by the Vendors or the Corporation by
reason of the breach of the covenants of the Purchaser contained in this
section.  This indemnity is subject to the procedure set out in section 25(c);
and

 
38)
The provisions of this section 38 shall survive the Closing Date or the
termination of this Agreement and remain in full force and effect after for a
period of one (1) year for the benefit of the Vendors.

 
CLOSING AND POST CLOSING MATTERS
 
39)
Subject to Sections 30 and 32 the transactions contemplated by this Agreement
shall close on Closing Date at the offices of the Purchaser or at such other
place as shall be mutually agreed to by the Purchaser and the Vendors.

 
40)
After the Closing Date, each party shall provide to the other party such
cooperation and information as either of them may reasonably request for the
purpose of:

 
 
eeee)
filing any tax returns, amended tax returns or claim for refund of or by the
Corporation;

 
 
19

--------------------------------------------------------------------------------

 
 
 
ffff)
determining a liability for Taxes or a right to refund of Taxes of or by the
Corporation; and

 
 
gggg)
conducting any audit or other proceeding in respect of Taxes paid or payable by
the Corporation.

 
Such cooperation and information shall include providing copies of all relevant
portions of tax returns of the Corporation, together with relevant accompanying
schedules and work papers, relevant documents relating to rulings or other
determinations by taxing authorities and relevant records concerning the
ownership and tax basis of property which such party may possess in connection
with the Corporation.
 
GENERAL
 
41)
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement and cancels and supersedes any prior
understandings and agreements between the parties.  There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory, between the parties other than as
expressly set out in this Agreement.

 
42)
Any notice to be given in connection with this Agreement shall be given in
writing and shall be given by personal delivery, by registered mail, by
transmittal by telecopy or by electronic mail addressed to the recipient as
follows:

 
To the Purchaser at:
 
302-1912 Enterprise Way
Kelowna, BC V1Y9S9
 
 
To the Vendors at:
 
6060 Covered Wagons Trail
Flint, Michigan 48532
 
 
or to such other address, telecopy number, email address or individual as may be
designated by notice given by either party to the other.  Any communication
given by telecopy or email shall be conclusively deemed to have been given on
the day of successful transmittal.  If the party giving any notice knows or
ought reasonably to know of any difficulties with any method of delivery, notice
shall be given by another method.
 
43)
If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability shall attach only to
such provision or part of a provision and the remaining part of such provision
and all other provisions shall continue in full force and effect.

 
44)
This Agreement may be executed in several counterparts and by facsimile, each of
which so executed shall be deemed to be an original, and such counterparts
together shall constitute but one and the same instrument.

 
45)
Neither party may assign any rights or obligations under or in respect of this
Agreement.

 
 
20

--------------------------------------------------------------------------------

 
 
46)
Time shall be of the essence of this Agreement.

 
47)
Except as specified herein, each of the parties hereto shall bear all expenses
incurred by it in connection with this Agreement including, without limitation,
the charges of their respective counsel, accountants and financial advisors.

 
48)
No waiver by either party shall be effective unless in writing, and a waiver
shall affect only the matter specifically identified in the writing granting
such waiver and shall not extend to any other matter.

 
49)
Each party shall, from time to time and without additional consideration,
perform all acts and execute and deliver all documents required to carry out and
give full effect to the terms of this Agreement.

 
50)
The provisions of this Agreement shall survive the completion of the sale of the
Purchased Shares and shall not merge in any transfer or other document or
instrument executed or delivered pursuant to this Agreement.  Without limiting
the generality of the foregoing, the liability of a party for any breach of any
of its representations, warranties, covenants, agreements or other obligations
hereunder prior to the completion of the sale of the Purchased Shares shall not
be extinguished or in any manner diminished by such completion.

 
51)
This Agreement shall be construed and enforced in accordance with the laws of
the State of Nevada and the parties hereto agree to submit to the exclusive
jurisdiction of the courts of said province for the purpose of such construction
and enforcement.

 
52)
In the event a dispute arises with respect to the interpretation or effect of
this Agreement or concerning the rights or obligations of the parties to this
Agreement, the parties agree to negotiate in good faith with reasonable
diligence in an effort to resolve the dispute in a mutually acceptable
manner.  Failing to reach a resolution of this Agreement, either party shall
have the right to submit the dispute to be settled by arbitration under the
Commercial Rules of Arbitration of the American Arbitration Association.  The
parties agree that, unless the parties mutually agree to the contrary such
arbitration shall be conducted in Flint, Michigan.  The cost of arbitration
shall be borne by the party against whom the award is rendered or, if the
interest of fairness, as allocated in accordance with the judgment of the
arbitrators.  All awards in arbitration made in good faith and not infected with
fraud or other misconduct shall be final and binding.  The arbitrators shall be
selected as follows: one by Vendors, one by Purchaser and a third by the two
selected arbitrators.  The third arbitrator shall be the chairman of the panel.

 
53)
This Agreement shall be binding upon and shall endure to the benefit of the
parties hereof, their respective representatives, heirs, executors,
administrators, successors and assigns. Nothing herein, expressed or implied, is
intended to confer upon any person, other than the parties hereto and their
respective heirs, successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 
 
21

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals,
all on the day and year first above written.
 


SUJA MINERALS CORP.




Per:           __________________________________




­­­­­­­­­­­­­_____________/s/ Matt Reams__(accepted as of August 15, 2013)
Matt Reams
President

 


GLOBAL ENERGY INNOVATIONS, INC. (Vendor)




Per:           __________________________________

 


____________/s/ K. Joel Berry_______________
K. JOEL BERRY
President                                                                           


 
 


 
22

--------------------------------------------------------------------------------